Citation Nr: 0720976	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran was scheduled for a Board hearing at the RO; 
however, he withdrew his request for a hearing in a letter 
dated in October 2006.


FINDINGS OF FACT

1.  Since December 13, 2002, the competent evidence of record 
reveals bilateral hearing loss of Level I in both ears.

2.  The veteran's service-connected bilateral tinnitus is 
assigned the maximum rating authorized under Diagnostic Code 
6260, and does not reflect an exceptional or unusual 
disability picture.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100, 4.86 (2006).

2.  There is no basis for the assignment of an evaluation in 
excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic 
Code 6260 (2002, 2006); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in a May 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, to include the need to submit 
evidence of a current disability, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of any further evidence that 
pertains to the claim.  Additional notice was provided to the 
veteran in a letter of November 2006 concerning evidence 
needed to establish a disability rating and effective date 
for the disabilities on appeal.  This notice also requested 
that the veteran submit any evidence he has concerning the 
level of disability. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post service medical records and VA examination 
reports.  In February 2004 the National Personnel Records 
Center (NPRC) notified the RO that the veteran's service 
records including medical and personnel were unavailable.  In 
the rating decision of February 2004, the veteran was 
informed that no service records had been located.  In 
October 2006, the veteran asked that VA medical records 
concerning his hearing loss be obtained.  However, the only 
records at the facility identified by the veteran were the 
results of the December 2005 VA examination.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for higher initial evaluations, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, No. 06-7001.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability. Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing Loss

The February 2004 rating decision established service 
connection for bilateral hearing loss, evaluated as 0 percent 
disabling, effective December 13, 2002.

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2006).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.


The evidence of record includes a private audiological 
evaluation from December 2002, which revealed pure tone 
thresholds of less than 40 decibels at 500, 1000, 2000 and 
4000 Hertz.  A reading for 3000 Hertz was not provided.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  
However, it was not possible to determine from the record if 
Maryland CNC Word List testing was used or another type of 
test was used.  The impression was normal/low normal hearing 
bilaterally.

On the VA authorized audiological evaluation in August 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
35
LEFT
25
30
20
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
average puretone threshold is 27.5 for the right ear and 
28.75 for the left ear.

A private audiogram from September 2004 appeared to reveal 
the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
35
35
LEFT
25
20
20
40
40

Speech recognition scores were reported as 100 percent 
bilaterally, although again, it was not indicated whether 
such testing was with the Maryland CNC word test.  


On the VA authorized audiological evaluation in December 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
25
LEFT
25
25
20
35
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
average puretone threshold is 18.75 for the right ear and 
27.5 for the left ear.

As an initial matter, the Board notes that none of the 
medical evidence reflects a hearing loss disability in the 
right ear within the meaning of VA laws.  Specifically, 
38 C.F.R. § 3.385 provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Moreover, the most recent 
examination fails to reveal hearing loss disability under VA 
laws in either ear.

Nevertheless, the Board will proceed with consideration of 
the claim for an increased rating.  As an initial matter, an 
exceptional pattern of hearing under 38 C.F.R. § 4.86 has not 
been shown and that regulation is not applicable.

Applying the findings from the August 2003 and December 2005 
VA examinations to Table VI in 38 C.F.R. § 4.85 yields a 
finding of Level I hearing loss in the right ear and Level I 
hearing loss in the left ear.  Where hearing loss is at Level 
I in one ear and Level I in the other, a 0 percent rating is 
assigned under Table VII.  38 C.F.R. § 4.85.

The Board notes that the December 2002 private audiological 
testing does not provide sufficient information for rating 
purposes, and cannot be used for evaluation of his hearing 
loss.  Further, it is unclear whether the September 2004 
private audiological evaluation utilized the Maryland CNC 
word test.  38 C.F.R. § 4.85(a).  However, even accepting the 
findings on the September 2004 examination as adequate, such 
results still yield Level I hearing in both ears under Table 
VI and VII.

Thus, the evidence of record fails to show that the veteran's 
hearing loss warrants a compensable evaluation.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  His hearing loss has been considered by his 
private audiologist to be no worse than mild, and the current 
VA examination revealed the disability as nondisabling for VA 
purposes.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002);  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).   


Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  This is the maximum schedular 
evaluation assignable for that condition.

Recently, the Federal Circuit affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003, 
and as amended thereafter, precludes an evaluation in excess 
of a single 10 percent for tinnitus.  Therefore, the 
veteran's claim for more than a 10 percent schedular rating 
for his service-connected tinnitus must be denied under both 
the new and old versions of the regulation.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the issue of whether the veteran's 
service-connected tinnitus presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell, supra.  However, there is nothing in the record to 
suggest that the veteran's tinnitus, in and of itself, 
markedly interferes with employment or has resulted in 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.   




ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


